McGraby, J.
This case is not different in principle from the case of Martin v. Hausman, 14 Fed. Rep. 160. It is true that in Martin v. TIausman the technical deed of trust, which was construed to be an assignment for the benefit of creditors, was defective as a deed of trust, in having no defeasance clause attached thereto. In this case, the instrument is a deed of trust in proper form. This, however, can make no difference. No matter what the form of the instrument, where *694a debtor, being insolvent, conveys all bis property to a third party to pay one or more creditors, to the exclusion of others, such a conveyance will be construed to be an assignment for the benefit of all the creditorsxfthe preference being in contravention of the assignment laws of this state. Demurrer overruled.